Title: 19th.
From: Adams, John Quincy
To: 


       At home all the evening. Master Moody, called to see me; “Don’t you think said he, that I am very condescending, thus to come and visit you.” It might be very true, considering the dignity which his years have given him: but the address was very much that of a schoolmaster, whose habits of commanding give him a prescriptive title to importance. He sat with me about an hour, and then departed.
       I have been more attentive to studies this week, than I was the last. I have made considerable progress in my folio, and have got some insight, into one or two particulars, which had hitherto been involv’d in intricacy and obscurity. I have spent three evenings this week in my own room, and have in some measure retrieved my particular arrearages: The weather has been very fa­vorable, so that I have not been forced to drop my pen from the stiffness of my fingers. The winter is already far advanced, and is now rapidly passing away. I can afford, if the severity of the weather should require it, to fall back once or twice more, and the extremity cannot I think last so long as to make me lose the thread of my adventures.
       It seems as if we were fated to have no lasting snow this winter. It snow’d again all this forenoon; but so soon, as a sufficient quantity had fallen, to make good sleighing; it turn’d to rain; which I suppose, will sweep it all away again.
      